Citation Nr: 9906803	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-42 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB).

ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The RO reported that the Service Department reverified the 
veteran's periods of active service to include Guerrilla 
Service from March 7, 1945 to November 21, 1945 and Regular 
Philippine Army service from November 22, 1945 to February 
20, 1946.

The veteran's claim of entitlement to service connection for 
PTB was originally submitted on February 1989.  Thereafter, 
the veteran's claim was adjudicated by the RO and the Board 
of Veterans' Appeals (Board).  Those determinations, however, 
were based upon lack of qualifying service and did not reach 
the merits of the claim.  Since that time, the appellant has 
established qualifying service.

A January 1995 RO rating decision denied the veteran's claim 
of entitlement to service connection for PTB on the merits.  
The veteran sent a March 1995 letter to the RO in which he 
requested "reconsideration" of the determination.  The RO 
replied in March 1995 that the claimant should either submit 
new evidence to support a different decision as to his claim, 
or if he believed the RO determination was not correct, he 
should initiate an appeal by filing a notice of disagreement 
within one year of the date of notification of the 
determination.  The appellant attempted to submit a notice of 
disagreement that was not received by the RO until February 
1996 and thus ruled untimely.  As a result, the January 1995 
determination became final.  

In July 1996, the veteran applied to reopen his claim.  
Initially, the RO denied the application to reopen on the 
basis that new and material evidence had not been submitted.  
In August 1998, however, in a  supplemental statement of the 
case (SSOC), the RO ruled that the veteran had submitted new 
and material evidence, but that the claim was denied on the 
merits.  The RO did not set forth the exact rationale as to 
why the additional evidence was new and material.  On review 
of the record, the Board finds that the different phrasing of 
the new report from Dr. Martinez dated in 1997 from that in 
his 1993 report is arguably sufficient to constitute new and 
material evidence.  In this regard, in the 1993 report that 
physician reported that he treated the veteran for PTB in 
1946 and that "all the PTB patients" were X-rayed and the 
veteran was "suffering from active PTB."  In the 1997 
report, the physician states specifically that a radiologist 
found that the X-rays showed the claimant had PTB in 1946.  
The difference between the vague report in 1993 as to whether 
X-ray confirmation of active PTB was present in 1946 and the 
more specific report that X-ray confirmation of the presence 
of active PTB in 1946 related in the 1997 report, given the 
presumption of credibility that must be granted at this stage 
of the proceedings, warrants de novo review on the merits.  

The Board finds that RO adjudication of the veteran's claim 
has been fully developed and shall make a determination based 
on a de novo review of all of the evidence of record.    


FINDINGS OF FACT

1.  The service medical records do not reflect that the 
appellant had any treatment or diagnoses associated with PTB; 
PTB was not present in service.

2.  There is no acceptable clinical, X-ray or laboratory 
studies demonstrating active tuberculosis within three years 
after service, or findings of active tuberculosis based upon 
acceptable hospital observation or treatment; PTB was not 
manifest within the three year period post service and there 
is no causal relationship between any current PTB and 
service.


CONCLUSION OF LAW

Pulmonary tuberculosis was not incurred in or aggravated by 
service nor may active pulmonary tuberculosis be presumed to 
have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.371, 3.375 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well 
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997). 

When active tuberculosis becomes manifest to a degree of 10 
percent or more within three years of the appellant's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the appellant's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153; 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

VA regulations provide specific requirements as to the nature 
and extent of proof necessary to establish service connection 
for pulmonary tuberculosis.  See Murillo v. Brown, 9 Vet. 
App. 322 (1996); Tubianosa v. Derwinski, 3 Vet. App. 181 
(1992). Evidence of activity on comparative study of X-ray 
films showing pulmonary tuberculosis within the 3-year 
presumptive period provided by 38 C.F.R. § 3.307(a)(3) will 
be taken as establishing service connection for active 
pulmonary tuberculosis subsequently diagnosed by approved 
methods.  A notation of inactive tuberculosis of the 
reinfection type at induction or enlistment definitely 
prevents the grant of service connection under 38 C.F.R. § 
3.307 for active tuberculosis, regardless of the fact that it 
was shown within the presumptive period. 38 C.F.R. § 3.371.  
A veteran shown to have had pulmonary tuberculosis will be 
held to have reached a condition of "complete arrest" when 
a diagnosis of inactive is made.  38 C.F.R. § 3.375.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
In the absence of an induction medical examination, however, 
the veteran cannot be presumed to have been free of any 
defects, infirmities, or disorders; consequently no 
presumption of soundness can attach ssertions 
as true, unless those assertions are inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).


BACKGROUND

The veteran's January 1946 physical examination reveals a 
normal chest X-ray and no abnormalities.

The veteran's June 1947 Affidavit for Philippine Army 
Personnel reveals no record of wounds or illness.

A Dr. J. provided a medical certificate, dated September 
1959, wherein he reported the veteran's receipt of treatment 
for active PTB, from December 1946 to May 1947.  

Dr. C., a private physician, provided a medical certificate, 
dated, June 1980, wherein he reported the veteran's treatment 
and diagnosis of asthmatic tuberculosis.  

At the request of the RO, Dr. F. provided his interpretation 
of the veteran's chest X-rays, dated April 1947 and July 
1989.  Interpretation of the April 1947 X-ray was considered 
unsatisfactory due to X-ray over-penetration, with edges 
having been trimmed-off, the presence of numerous stains and 
artifacts and mutilation of the X-ray film.  Interpretation 
of the July 1989 X-ray was deemed to disclose suspicious 
densities of the right apex.  The physician noted that the 
marked discrepancy in the bone structures between the two 
radiographs pointed to the conclusion that they were of two 
different individuals.

A July 1989 National Personnel Records Center (NPRC) response 
reported negative results for a search of the veteran's X-
rays.

Dr. N. provided a certification of the veteran's treatment on 
several occasions in his capacity as a government physician 
and as a private practitioner, received on August 1990.

Lay statements provided by Mr. G. and Mr. B., dated January 
1996, and attested to the veteran's receipt of treatment for 
PTB in 1945 and 1946.

Dr. M. provided a medical certificate, dated April 1993, 
wherein he included the veteran's diagnosis of PTB.  Dr. M. 
further stated that as a medical officer during active 
service he personally treated for active PTB in the early 
part of 1946.  Upon service discharge, Dr. M. reported that 
the veteran received additional treatment at a private 
medical facility during 1947-1949-1952 and many years 
thereafter.

The veteran's March 1995 statement that was construed as a 
NOD sets forth the veteran's explanation for not including 
PTB as service incurred disability in his service medical 
records and Affidavit of service.

Dr. M. submitted an August 1996 X-ray report with the 
veteran's diagnosis of PTB active on both lungs.  The veteran 
was reported to be 77 years old.

At the request of the RO, on November 1996, a radiologist 
provided an interpretation of the veteran's August 1996 X-ray 
provided by Dr. M.  The impression included minimal 
infiltrate of undetermined etiology and activity, right upper 
lung.  The rest of the lung fields were normal.  The aorta 
was slightly tortuous, with a normal cardiac diameter and 
shape.

Dr. M. provided a February 1997 letter wherein he reported 
the veteran's receipt of treatment and diagnosis of active 
PTB based on X-ray results.  The veteran was reported to have 
received such treatment at a military medical facility.  Dr. 
M. then reported that all such records of the veteran's 
treatment were no longer available.  Subsequent private 
treatment records of the veteran's treatment for PTB, 
provided by Dr. M. during 1947-1949-1952, were no longer 
available as they were destroyed by a strong Typhoon.  

Dr. M. provided an October 1997 certificate of the veteran's 
treatment for active PTB during August 1996.

The RO's August 1998 supplemental statement of the case 
(SSOC) reports that verification of Dr. M's period of active 
service did not include any service during 1946, as 
previously reported by Dr. M. in an April 1993 letter.


ANALYSIS

As noted above, the threshold question to be answered is 
whether the appellant has met his initial burden of 
submitting evidence to show that his claim is well grounded, 
meaning plausible.  38 U.S.C.A. § 5107(a).  Although the 
claim need not be conclusive to be well grounded, it must be 
accompanied by supporting evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Board has carefully reviewed all evidence of record in 
this case, and has presumed it to be credible for the limited 
purpose of ascertaining whether the claim is well grounded.  
(Emphasis added).  Having done so, the Board finds the 
appellant's claim of service connection for PTB is plausible, 
and therefore is well grounded.  The appellant's claim for 
PTB is found to be plausible in light of the evidence 
provided by lay persons, private examiners of record, 
particularly Dr. M.  According to letters from Dr. M., he 
treated the appellant for PTB during active service and 
within applicable presumptive periods following service 
discharge.  The Board again stresses that this presumption of 
credibility applies for the limited purpose of determining 
whether the claim is well grounded.  Because the appellant 
has a what the Board finds is an attenuated current diagnosis 
of a disorder that may be related to PTB, and a diagnosis 
that, when presumed credible, was rendered within the 
applicable presumptive period, the presumptive provisions of 
the law are sufficient to supply the necessary nexus between 
current disability and a disease of service origins.  
Therefore, the appellant's claim is well grounded.

However, determinations regarding service connection are to 
be based on review of the entire evidence of record.  See 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 
3.303(a) (1997).  The Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997), and 
cases cited therein.  Noting the Board's "inherent fact-
finding authority," the Federal Circuit discussed "the 
considerable body of law imposing a duty on the Board to 
analyze the credibility and probative value of evidence sua 
sponte, when making its factual findings."  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the weight of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Secretary has prescribed regulations regarding the nature 
and extent of proof necessary to establish service connection 
for pulmonary tuberculosis.  See 38 C.F.R. §§ 3.370, 3.371, 
3.372, 3.374, 3.375, and 3.378.  These provisions have been 
held to be a legitimate exercise of the Secretary's 
discretion.  Tubianosa v. Derwinski, 3 Vet. App. 181, 184 
(1992); Salong v. Brown, 7 Vet. App. 130, 132 (1994).

The diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c); see also 38 C.F.R. § 3.371(a).

Thus, once a claim has been found to be well grounded, it is 
essential to examine the evidence to weigh its probative 
value.  In this regard, the Board finds that post-service 
diagnosis of PTB, provided by Dr. M., and other private 
physicians of record, is not supported by credible evidence 
of the existence of PTB in service or acceptable evidence to 
diagnosis PTB within the applicable presumptive period, and 
their reports are therefore of no probative value.

As noted above, the appellant's service medical records 
reveal no evidence of treatment or diagnoses associated with 
PTB.  The Board finds that the appellant's contemporaneous 
military separation examination and his June 1947 Affidavit 
are more probative than the recollections of Dr. M., and 
other private physicians or lay individuals, relative to what 
transpired during the veteran's active service.   
Collectively, private medical diagnosis of PTB, submitted in 
support of the veteran's claim, are not supported by any 
medical records, clinical records, or treatment files.  There 
are no pertinent records available for verification.  The 
physician's attempt to recount events and details that 
occurred many decades prior to when the statements were 
prepared, make the assertions inherently less reliable than 
would be the case if he had any clinical basis to consult for 
specific information.  See Corry v. Derwinski, 3 Vet. App. 
231, 234 (1992). 

Further, the Board notes that "It is the duty of the fact 
finder to determine credibility."  Wilson v. Derwinski, 2 
Vet. App. 16, 20 (1991).  In this regard, certified 
statements provided by Dr. M., relative to his purported 
treatment of the veteran during their periods of active 
service in 1946, are clearly devoid of any credibility based 
on the RO's review of his December 1945 Affidavit, where it 
is demonstrated that Dr. M. was no longer in a period of 
active service. 

Moreover, the record reflects Dr. M.'s acknowledgment that 
purported records of the veteran's treatment post service, 
and those records of purported treatment during service, have 
been destroyed.  Because there is no obligation on the part 
of VA to seek evidence that does not exist, no further 
inquiry is warranted in this matter.  Counts v. Brown, 6 Vet. 
App. 473, 477 (1994).  The duty to assist is not a license 
for a "fishing expedition" to ascertain whether there might 
be unspecified information which could possibly support a 
claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

Further, in a March 1995 statement, the veteran acknowledged 
that his January 1946 service medical record contained no 
evidence of treatment or diagnoses associated with PTB.  The 
veteran then reported that he had to get back to his family, 
and, as a result, he "forgot" to report the incurrence of 
PTB during his service.  The veteran also related that his 
June 1947 Affidavit did not contain entries reflective of his 
PTB, as he had not received instructions to that effect.  The 
Board finds these representations also lack probative value 
as they are based, at best, upon recollection of events 
decades in the past in contradiction to contemporary written 
documentation.   Moreover, the veteran's representations 
arise in the context of claim for benefits where the 
claimant's interests are clearly involved. 

The current record does not establish the claimant's status 
as combat veteran, and thus entitlement to consideration of 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991).  This 
section of law provides that, with respect to combat 
veterans, "[t]he Secretary shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." See also 38 C.F.R. § 
3.304(d).  However, section 1154(b) does not establish 
service connection for a combat veteran; it aids the combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.  Section 1154(b) 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).   Thus, 
even if the claimant had the status of the combat veteran, 
his statements as a lay party could not establish a probative 
diagnosis of PTB during service or within three years 
thereafter, and therefore could not meet the requirements of 
38 C.F.R. §§ 3.370, 3.373 in respect to an acceptable 
diagnosis of PTB.  Thus, his status as a combat veteran is 
moot on the facts of this case and requires no further 
development.
 
In sum, the clear weight of the evidence is against the 
appellant's claim for entitlement to service connection for 
pulmonary tuberculosis.  He is not entitled to the 
presumption of soundness, there is no competent and probative 
evidence tending to show the presence of active pulmonary 
tuberculosis during the appellant's periods of recognized 
service, nor is there acceptable medical evidence of the 
presence of PTB within three years of service separations.  
The Board finds no evidence entitled to any probative weight 
otherwise linking any current disability due to PTB to the 
claimant's service.   Under these circumstances, the benefit 
of the doubt doctrine is not for application.


ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

- 10 -





